         Case 1:18-cr-00056-KPF Document 117 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                            18 Cr. 56 (KPF)

JOHN DUNCAN,                                            ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

        Due to the COVID-19 Pandemic and restrictions on access to the

Courthouse, Defendant John Duncan’s sentencing, previously scheduled for

June 16, 2020 is hereby ADJOURNED to August 27, 2020, at 3:00 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY. Defendant Duncan’s sentencing submission shall be due August 13,

2020. The Government’s sentencing submission shall be due August 20,

2020.

        SO ORDERED.

Dated:       June 2, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
